Per Curiam,
We think the learned auditing judge and the court below were correct in their conclusion that the note of $8,000, which the testator held against the appellant, was intended by the *342former as a part of the legacy of $50,000. In other words, he meant to give the appellant its note for $8,000 and $42,000 in cash, which together make up the legacy of $50,000. Giving to the word “ inclusive ” its accepted meaning, the note was to be included in the legacy, and form a part of it.
The decree is affirmed and the appeal dismissed at the costs of the appellant.